DISSENTING REPORT
REATH, Board Member,
December 1, 1978 — I dissent from any recommendation involving this *426respondent that does not immediately totally disqualify and prevent him from further holding himself out to the public as possessing the legal competency and high standards of professionalism and integrity which the public has every right to believe is the hallmark of any lawyer vested, as our profession is, by your honorable court with the exclusive privilege to practice law in this Commonwealth.
On February 20, 1976, over 20 months ago, this board, in an extraordinary act of compassion, eschewed recommending disbarment in favor of a six month suspension.1 That recommendation has never been acted upon by this court.
Since that report, one more petition for discipline, embracing five additional incidents, has been processed, resulting in the instant report and recommendation for discipline. Any doubt as to now recommending disbarment should be resolved in favor of disbarment, considering the extraordinary litany of respondent’s prior professional transgressions and misconduct, including:
Conviction in 1972 of a plea of no defense to charges of failure to file income tax returns for the years 1967 and 1968 (involving gross income of approximately $19,000 for each year);
*427Gross neglect of a divorce matter which delayed his client’s securing her divorce by over 2Vfe years because, for that period of time, he failed to give the complaint to the sheriff for service;
Gross neglect in processing a client’s civil claim against a department store for false arrest, wherein he lied to his client in falsely stating he had not received settlement drafts from the insurance company — whereas he had; and in fading,,as of 1974, two years after the drafts were sent to him, to turn them over to his client;
Inexcusable delay and neglect in the handling of an uncontested adoption matter which delayed and prevented any court action for at least two years— and possibly longer. During this period, respondent ignored not only the client’s calls and requests for progress reports, but failed to appear, as directed, before a judge of the court of common pleas, and thereafter ignored the judge’s letters and proffer of assistance to assist respondent in curing deficiencies in the court papers he had filed;
A long prior record of professional misconduct, dating back over 11 years, regarding matters before the Committee of Censors of the [ ] Bar Association, which included: 1. December 18, 1964— Formal censure by the committee for neglect and failure to communicate with a client regarding a divorce matter; 2. December 29, 1966 — A private rebuke by the court involving a number of similar complaints; 3. December 27,1968 — An order of the court finding that respondent had commingled client and personal funds and directing the committee to work with respondent to develop a program to ehminate this practice; 4. June 8, 1970— An order of the court finding that violations were continuing and that respondent had failed to mend *428his ways; 5. March 8, 1972 — An order from the court relieving respondent of any further duty to report to the Committee of Censors.
All of the above-recited materials are fully documented in this board’s report and recommendations of February 20, 1976, that was filed with this court on the same date. The failure of this court to act on this matter has been a matter of grave concern to our board — and has, since April 26, 1977, been the subject of periodic and regular reports to this court, pointing out that this matter is open and undecided and that respondent is still practicing law.
Meanwhile, since February, 1976, this respondent has been permitted, by the court’s failure to act, to hold himself out to the unsuspecting general public as continuing to merit the court’s approval as a fully competent and dependable lawyer to handle professional matters entrusted to him by unsuspecting members of the general public.
One can only speculate how many other clients have entrusted money or important personal affairs to respondent since that date, in addition to [Mr. E], one of the complainants in Charge IV of the instant proceeding:2
On June 15, 1976, Mr. [E] paid respondent an additional $300 to proceed with a divorce, as to which respondent had previously received $250 *429and instructions to proceed some 12 months earlier. The rest of the dismal story on the travails of this hapless client are detailed in the findings of the hearing committee in the instant record. As of February 1977, he had to engage the services of another attorney, who finally got the divorce on November 30, 1977, some two years and five months after he paid respondent $250.
The familiar, and fully expected, pattern of incompetence, delay, fading to communicate with clients, lies and deceit to cover up his transgressions, and callous indifference to the anguish and harm, both mental and financial, visited on innocent and unsuspecting clients is a recurring theme in the present cases, which involve the three clients who testified and appeared against him — as well as the two additional cases where the charges were not proved because the clients refused to testify.
The hearing committee aptly summarized its findings as to the three cases it heard, when it stated: “The extent of respondent’s neglect in all of these matters is so extreme as to warrant the conclusion that his actions in this regard must be considered to have been deliberate and intentional.”
If immediate disbarment, together with the procedures under Rule 217(f) to appoint a “conservator” to forthwith unravel the tangled web of respondent’s affairs, is not the proper remedy in this case, then I submit, with all earnest seriousness, we might as well fold up the entire disciplinary process and go home.
ORDER
EAGEN, C.J.,
And now, January 16, 1979, the recommendations of the disciplinary board of the Supreme Court at the above numbers are accepted; *430and it is ordered, that the said [respondent], be, and he is herewith suspended for a period of six months in the matters to numbers 6 D.B. 74 and 32 D.B. 74, followed by a period of three years in the matter to number 28 D.B. 77, with the right to apply for reinstatement pursuant to Rule 218 of the Rules of Disciplinary Enforcement, six months prior to the end of said period of suspension and that [respondent] shall comply with all of the provisions of Rule 217 of the Rules of Disciplinary Enforcement and sections 91.91-97 of the Rules of the Disciplinary Board.
Mr. Justice Nix did not participate in the consideration or decision of this matter.
Mr. Justice Larsen would impose disbarment.

. “Were it not for the respondent’s age, the board might well consider a more severe form of discipline. In view of the fact, however, that the respondent is sixty-four years of age, it is the board’s recommendation that he should be suspended from practice for six months. During that time it is hoped that the respondent will reflect upon the manner in which he has conducted his practice in the past and come to a decision as to whether or not he is willing to accept the burden of the high standard of conduct the practice of law requires.” (2/20/76 Report, p. 12).


. See also claim of Bishop [H], in Charge III, p. 6 of complaint (Tab 2), whose claim was not heard because the witness refused to testify. According to the complaint, Bishop [H] in May of 1976 paid respondent $250 to have a judgment removed against his church. The petition to strike the judgment was refused when respondent failed to appear, and the church property was listed for sheriff’s sale.